t c no united_states tax_court bstate of richard r simplot deceased john edward simplot personal representative petitioner v commissioner of internal revenue respondent docket no filed date i decedent owned of the outstanding shares of the voting_stock and big_number of the outstanding big_number shares of the nonvoting_stock of j r simplot co the company a private family-owned_corporation the remaining shares of outstanding voting_stock were owned by decedent's three siblings the voting_stock is subject_to a 360-day restriction on transferability or hypothecation both classes of stock are entitled to the same dividends without preference on a per-share basis if and when dividends are declared holders of the nonvoting_stock are entitled to a liquidating preference on the estate_tax_return the fair_market_value for both classes of stock was reported as dollar_figure per share petitioner agrees that because of an error by its appraiser in the calculation of the aggregate number of outstanding shares the fair_market_value for both classes of stock should have been dollar_figure per share in the notice_of_deficiency respondent determined the fair_market_value of the voting_stock to be dollar_figure per share and the fair_market_value of the nonvoting_stock to be dollar_figure per share the disparate valuations are primarily attributable to the valuation methodologies employed by the parties held on the basis of the facts and circumstances presented a premium for voting privileges is appropriate and is determined in relation to the equity value of the company enterprise value plus cash minus liabilities after application of a 35-percent marketability discount the fair_market_value of the voting_stock is dollar_figure per share and after application of a 40-percent marketability discount the fair_market_value of the nonvoting_stock is dollar_figure per share il in the notice_of_deficiency respondent reduced the amount reported for the marital_deduction from dollar_figure to dollar_figure the amount of this reduction dollar_figure is due to respondent's redetermination of the fair_market_value of the voting_stock all of which was bequeathed to the trustees of a credit_shelter_trust for the benefit of decedent's children and the charging of the federal estate_tax to that portion of the estate the residue passing to decedent's wife in calculating the amount of the marital_deduction respondent did not consider the amount of state transfer and inheritance taxes which are payable with respect to the value of the voting_stock bequeathed to the trustees of the credit_shelter_trust and which pursuant to decedent's will are chargeable against that bequest held because no state transfer or inheritance taxes have yet been paid and because the amount of the marital_deduction must be recalculated on the basis of our determination of the value of the voting_stock passing to the trustees of the credit_shelter_trust the parties must consider and not reduce the marital_deduction by the amount oof state transfer and inheritance taxes actually and timely paid_by reason of the bequest of the voting_stock to the trustees of the credit_shelter_trust til in the notice_of_deficiency respondent determined that petitioner is liable for penalties pursuant to sec_6662 g h and c i r c the penalties do not apply to any portion of the underpayment for which the taxpayer had reasonable_cause and acted in good_faith with respect thereto held petitioner is not liable for the penalties at issue because petitioner acted reasonably and in good_faith by relying on the advice of tax professionals and appraisers david john thornton gregory allen byron and sheldon i fink for petitioner david j mungo and robert a varra for respondent jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal estate_tax and dollar_figure in penalties pursuant to sec_6662 g h and c following a concession by respondent the issues for decision are the fair_market_value of shares of class a voting common_stock of j r simplot co owned by richard r simplot decedent on date the valuation_date the fair_market_value of big_number shares of class b nonvoting common_stock of j r simplot co owned by decedent on the valuation_date the amount of the sec_2056 marital_deduction to be allowed the estate of decedent petitioner and whether petitioner is liable for the sec_6662 penalties as determined by respondent subsumed in the resolution of the stock valuation issues is the guestion of whether a premium should be accorded the voting privileges of the class a stock and if so the amount of that premium all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulations of facts are incorporated in our findings by this reference a background decedent a resident of boise idaho died testate on date he wa sec_59 years old at the time the petition was filed herein john edward simplot decedent's son and personal representative resided in boise idaho decedent and his siblings are the children of jack r simplot j r simplot who was living on the trial date of this case at the time of his death decedent owned shares of class a voting common_stock class a voting_stock and big_number shares of class b nonvoting common_stock class b nonvoting_stock of j r simplot co constituting dollar_figure percent of the outstanding shares of class a voting_stock and dollar_figure percent of the outstanding shares of class b nonvoting_stock the remaining shares of class a voting_stock were owned by decedent's siblings gay c simplot otter gay don j simplot don and scott r simplot scott as of the date of decedent's death virtually all of the shares of class b nonvoting_stock were owned directly or indirectly by the descendants of j r simplot and an employee_stock_ownership_plan esop established in b the history and business of j r simplot co j r simplot co through a predecessor entity was founded in the 1930's by j r simplot it was incorporated in nevada in none of its stock is publicly traded j r simplot originally owned all of the company's stock he transferred the stock to his children in the 1960's j r simplot's philosophy was to reinvest the company's cash- flows into long-term assets such as real_estate mineral reserves water rights and natural-resource-based operations operate the company privately and pass ownership of the company on to his descendants from j r simplot co 's inception through the valuation_date j r simplot was the company's chairman of the board and played a dominant role in the company's operations j r simplot co is a major frozen food processing and agribusiness chemical company its predecessor developed the technique for producing frozen french fried potatoes in the 1950's it is headquartered in boise idaho and operates in the western part of the united_states and in mexico turkey and canada j r simplot co 's taxable_year ends august on the valuation_date j r simplot co employed between big_number and big_number individuals for the months ended date j r simplot co had net sales of dollar_figure and net_income of dollar_figure for its fiscal_year ended date the company had net sales of dollar_figure and net_income of dollar_figure on date j r simplot co had assets with a book_value of dollar_figure and shareholders' equity of dollar_figure on date j r simplot co had assets with a book_value of dollar_figure and shareholders' equity of dollar_figure as of the valuation_date j r simplot co was operationally divided into five groups the food products group fpg which comprises j r simplot co 's potato fruit and vegetable processing operations the agriculture group ag which owns approximately big_number head of cattle and is one of the largest suppliers of cattle in the united_states the diversified product group dpg which essentially manages two businesses----wsi a producer and marketer of assorted agribusiness products including livestock feeds and livestock handling equipment and simplot transportation the transportation management division of the company the minerals and chemical group mcg which manufactures and markets fertilizers and chemicals mainly in the western united_states and in canada and the development and corporate group dcg the food products group fpg is composed of three businesses potato processing fruit and vegetable processing and other operations as of the valuation_date it represented approximately percent or dollar_figure j r simplot co controlled a number of operations eg a potato storage_facility operated through aberdeen storage limited_partnership and an office building operated through lake forest limited_partnership using off-balance sheet financing in addition entities were established in the names of simplot family members to acquire land enabling j r simplot co to obtain greater water and grazing rights million of j r simplot co 's consolidated revenue for the 9-month period ended date through its processing plants j r simplot co produces hundreds of millions of pounds of frozen french fries each year it is one of the two largest potato processors in the world potato processing involves the following purchasing new-crop potatoes sorting and grading the potatoes storing potatoes for use in year-round production transporting potatoes from storage facilities to the plant washing and peeling the potatoes cutting or forming potatoes into the desired product precooking the potatoes freezing the potatoes packaging the potatoes according to customer requirements and preparing the potato products for shipment to the end user fpg's five potato production facilities produce a mix of frozen french fries and formed products the largest potato processing facilities are located in caldwell idaho hermiston oregon and heyburn idaho fpg's potato operations serve three market segments mcdonald's food service and consumer mcdonald's is fpg's and the food products groups' largest customers in alphabetical order are food service of america friendly restaurants corp marriott distribution services mcdonald's corp nichirei corp of america pya monarch food service reddy raw inc sugar foods corp continued j r simplot co 's largest customer consuming approximately percent of the total pounds of raw potatoes fpg processes and contributes approximately dollar_figure million in revenues j r simplot co supplies mcdonald's with the following amounts of potato products percent of mcdonald's domestic potato products more than percent of mcdonald's potato products sold in japan percent of mcdonald's potato sales in singapore hong kong thailand indonesia and mexico and percent of mcdonald's sales in the caribbean j r simplot co 's food service segment is the fastest growing segment of potato consumption approximately percent of the potatoes j r simplot co processed are consumed by this segment and revenues have increased an average of percent a year since fpg provides this market with several potato products including a variety of french fry products hash browns and cubed potatoes j r simplot co serves the consumer market through brand names such as micromagic j r simplot's retail and okray's hash browns this segment accounts for approximately percent of the potatoes j r simplot co processes j r simplot co 's competitors within the frozen potato industry include lamb-weston a division of conagra inc ore-ida continued the kroger company victory spud service a division of h j heinz co mccain foods universal foods and carnation foods a division of nestle s a fpg's vegetable operation drawing on the distribution network of j r simplot co 's frozen potato operations distribute more than varieties of fruits and vegetables to j r simplot co 's food service customers either under the classic label or as private label products the agriculture group ag is one of the largest suppliers of prime beef in the united_states and the largest supplier to the pacific northwest for the months ended date ag contributed dollar_figure million or approximately percent of j r simplot co 's gross revenues j r simplot co raises and feeds approximately big_number head of cattle per year on million acres of leased or owned land the cattle operations complement the potato business through the use of potato waste as cattle feed at the time of trial j r simplot co sold approximately percent of its cattle to ibp inc in j r simplot co entered into a contract with nicherei corp a japanese food company whereby nicherei corp buys the beef packed by j r simplot co 's nampa idaho processing facility diversified products group dpg was established during the company's fiscal_year to account for opportunities in the following diverse businesses corporate trucking and maintenance services refrigerated rail cars livestock feed animal health farm supply services a commodities trading group and two bonded grain elevators for the months ended date dpg contributed dollar_figure million or approximately percent of j r simplot co 's gross revenues dpg is divided into two types of operations through wsi and simplot transportation wsi produces and markets a variety of agribusiness products including livestock feeds nutritional supplements livestock health products and livestock handling equipment simplot transportation provides companywide transportation management including the operation of approximately to bulk trailers more than owned over-the-road trucks and owned or leased rail cars a small amount of revenue is generated from transportation for third parties during the 9-month period ended date dpg had a loss of dollar_figure million on revenue of dollar_figure million minerals and chemical group mcg is a major manufacturer and distributor of phosphate fertilizers and agricultural chemicals in the western united_states and in canada it was formed in after a manufacturing plant west of pocatello idaho was constructed to supply j r simplot co with the fertilizers it needed to nourish thousands of acres of potatoes mcg sells the fertilizers primarily to farmers west of the mississippi mcg has consistently been j r simplot co 's most profitable segment accounting for percent of revenue for the period ended date at the time of decedent's death it had approximately to percent of the market despite the fact that prices fell to a 20-year low mcg reported strong results for the first months of fiscal_year for its fiscal_year ended date mcg contributed dollar_figure million or approximately percent of j r simplot co 's consolidated revenues mining and processing mcg's principal segment operates five business units agricultural fertilizer professional products feed phosphates industrial chemical and consumer products products mined and processed by these units are marketed throughout the western united_states and in canadian prairie provinces by independent companies and other mcg operations including retail outlets carrying j r simplot co 's soilbuilder name mcg employs big_number individuals the agricultural fertilizer business unit percent of mcg's revenues markets nitrogen and phosphate fertilizers in the western north american agricultural market sold through agricultural fertilizer dealers who resell to growers the principal products manufactured and distributed are phosphoric acid ammonium nitrogen products urea ammonium nitrate solutions and homogeneous n-p-k fertilizers j r simplot co has attained a major share of the agricultural fertilizer market in the western united_states and in canada the professional products business unit percent of mcg's revenues develops and markets fertilizers and chemicals for use in the maintenance of turf grasses and ornamentals the feed phosphates business unit percent of mcg's revenues markets feed-grade phosphates that serve the needs of the poultry and livestock industries of western north america the industrial chemical business unit percent of mcg's revenues markets ammonia and phosphates used in different nonagricultural applications the consumer products business unit percent of mcg's revenues produces and markets fertilizers for home and garden use mainly in the western united_states and hawaii mcg operates four fertilizer manufacturing plants in idaho california and manitoba canada the largest facilities are the smoky canyon mine near the idaho-wyoming border and the don manufacturing complex west of pocatello idaho in the beginning of fiscal_year j r simplot co purchased chevron's fertilizer manufacturing operations mcg also operates a silica sand operation in overton nevada and an agricultural chemical formulating plant in mountain home idaho j r simplot co has been isolated from the pressures of other u s fertilizer producers mainly located in the southeast mcg sells most of its fertilizer in inland markets where access to other producers by land or water via the west coast is expensive mcg sells more than percent of its output in idaho and percent of its sales in protected markets west of the rockies development and corporate administrative group j r simplot co through dcg owns other agribusiness ventures including three cheese plants eg arpin dairy inc in arpin wisconsin swiss village cheese co in nampa idaho and washington farms distribution inc in mount vernon washington dcg controls the operation of a hydroelectric plant land development simplot international primarily in hungary poland and argentina and former aquaculture operations that now grow produce such as tomatoes for the months ended date dcg had combined gross revenues of approximately dollar_figure million c baquity investment in addition to its operating_assets as of the valuation_date j r simplot co held big_number shares of micron technology inc micron technology common_stock this interest represented dollar_figure percent of the shares of micron technology common_stock outstanding micron technology manufactures and markets semiconductor memory components and personal computers it has operations that directly or indirectly serve the computer telecommunications and office automation industries it competes in the manufacturing and marketing of semiconductor memory components the production of memory-intensive modules and board-level products the assembly and selling of ibm-compatible personal computers and the design and development of new technologies relating to fueled emission flat panel displays the shares of micron technology stock are traded on the new york stock exchange on decedent's date of death shares of micron technology stock were trading at dollar_figure the mean between the high and low selling_price per share of micron technology on the new york stock exchange the closing price was dollar_figure5 per share d capital structure as of date j r simplot co had two classes of authorized stock class a common voting and class b common nonvoting_stock as of date j r simplot co had big_number shares of outstanding_stock shares of class a voting_stock and big_number shares of class b nonvoting_stock the stock of j r simplot co was owned as follows class a voting_stock stockholder number of shares percent of total decedent don dollar_figure gay dollar_figure scott dollar_figure total dollar_figure class b nonvoting_stock stockholder number of shares percent of total decedent big_number don big_number dollar_figure gay big_number dollar_figure scott big_number dollar_figure trust---decedent's family big_number dollar_figure trust---don's family big_number dollar_figure trust--decedent's and don's family big_number dollar_figure other simplot family and affiliates big_number dollar_figure esop big_number dollar_figure total big_number dollar_figure fach share of class a voting_stock is entitled to one vote both class a voting and class b nonvoting shareholders are entitled to the same dividends without preference on a per-share basis if and when declared by the board_of directors of j r simplot co as of the date of decedent's death j r simplot co had never declared a dividend pursuant to j r simplot co 's articles of incorporation upon liquidation of j r simplot co the company's assets are to be used in the following order of priority payment of all outstanding indebtedness payment to the class b nonvoting shareholders in an amount equal to the par_value of their shares dollar_figure per share plus a dividend egual to cents per share for each year that the stock is outstanding after date up to the last day of the february preceding the liquidation date payment to the class a voting shareholders in an amount equal to the par_value of their shares dollar_figure per share and payment of the balance to all class a voting and class b- nonvoting shareholders pro_rata on a per-share basis the articles of incorporation and the bylaws of j r simplot co place a 360-day restriction on the transferability or hypothecation of the class a voting_stock pursuant to this restriction if a class a voting shareholder desires to sell transfer or hypothecate his her class a voting_stock the stock must be first offered to the company under the same terms and conditions as otherwise could be obtained by the selling shareholder from another purchaser or lender for a period of days if the company declines to exercise its right during this -- - 180-day period then the other class a voting shareholders as a group have an additional days within which to purchase the stock before date class b nonvoting shareholders were afforded a nominal level of liquidity for their shares through sales to j r simplot co 's esop as well as occasional ad hoc redemptions of the shares by the company in substantially_all instances the price paid for these repurchases occurred at the most recent esop valuations prepared by morgan stanley co inc morgan stanley as a practical matter before date j r simplot set the amounts of compensation paid_by the company to his children the amounts paid from to were as follows officers directors don dollar_figure dollar_figure dollar_figure scott dollar_figure dollar_figure --- decedent dollar_figure dollar_figure dollar_figure gay --- --- --- before divorce gay's spouse received compensation in his management capacity from j r simplot co j r simplot co owned resort properties in ketchum and mccall idaho it also owned a corporate aircraft simplot family members were permitted to use these facilities for nonbusiness purposes on a space-available basis and did so simplot family members were permitted to use the corporate aircraft for personal purposes at rates below those available on commercial flights additionally j r simplot co paid club membership fees of various simplot family members several partnerships joint ventures and companies owned by j r simplot co 's class a voting shareholders were created in conjunction with j r simplot co 's businesses these entities did all or substantially_all of their business with j r simplot co as of the valuation_date these entities owned among other things food storage facilities office buildings livestock agricultural and development real_estate and grazing rights see supra note bh management as of the valuation_date j r simplot co 's management structure was as follows name position j r simplot chairman gordon c smith president and chief_executive_officer lawrence e costello vice president of finance and chief financial officer james d crawford corporate treasurer stephen a beebe president of the food products group donald d pottinger president of the minerals and chemical group tom basabe president of the agricultural group ray g kaufman president of the diversified products group ronald n graves general counsel and corporate secretary nonfamily members have served on the board_of directors for several decades in there was a change in both the chairmanship and presidency of j r simplot co j r simplot retired as chairman of the company and thereafter an office of the chairman composed of don gay scott and decedent's son was established while j r simplot was on the board_of directors the other board members usually adhered to his business and policy decisions although j r simplot's four children had independent views regarding how the family business should be run there was unanimity in their philosophy to maintain j r simplot co as a private family-owned company ff contingent environmental liabilities as of the valuation_date j r simplot co had potential environmental liabilities estimated to be at a maximum of dollar_figure million g financial history the consolidated balance sheets for j r simplot co and subsidiaries for their fiscal years ended date and reveal j r simplot company subsidiaries consolidated balance sheets aug and in thousands assets current_assets cash and equivalents dollar_figure dollar_figure dollar_figure notes accounts_receivable less allowances big_number big_number big_number inventories big_number big_number big_number manufacturing supplies big_number big_number big_number prepaid expenses other assets big_number big_number big_number total current_assets big_number big_number investments other assets amounts due from affiliates big_number big_number big_number investments big_number big_number big_number other assets big_number big_number big_number property equipment net big_number big_number big_number big_number big_number big_number liabilities shareholders' equity current liabilities accounts_payable accrued expenses income taxes payable long-term debt current portion total current liabilities long-term debt less current portion other liabilities deferred credits deferred income taxes dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number shareholders' equity class a capital stock voting dollar_figure par_value authorized shares issued share sec_1 class b capital stock nonvoting dollar_figure par_value authorized big_number shares issued big_number shares big_number big_number big_number additional paid-in capital big_number big_number big_number retained earning sec_482 big_number big_number big_number big_number big_number big_number big_number big_number the consolidated statements of cash-flow for j r simplot co and subsidiaries for their fiscal years ended date and reveal j r simplot company subsidiaries consolidated statements of cash flows years ended aug and in thousands cash flows from operating activities net_income dollar_figure dollar_figure dollar_figure adjustments to reconcile net_income to net cash provided by operating activities depreciation big_number big_number big_number deferred income taxes big_number big_number equity_investment earnings big_number big_number other items net big_number changes in assets liabilities notes accounts_receivable net big_number big_number big_number inventories big_number big_number big_number accounts_payable accrued expenses dollar_figure dollar_figure dollar_figure other liabilities deferred credits big_number big_number other assets liabilities net big_number net cash provided by operating activities big_number big_number cash-flows from investing activities capital expenditures big_number big_number big_number proceeds from sale of property equipment big_number big_number investments big_number big_number change in amounts due to from affiliates big_number big_number big_number net cash used for investing activities big_number big_number big_number cash-flows from financing activities long-term debt proceeds big_number big_number big_number long-term debt repayments big_number big_number purchase of treasury_stock big_number big_number net cash provided by used for financing activities big_number big_number big_number net change in cash equivalents big_number big_number cash equivalents beginning of year big_number big_number big_number cash equivalents end of year big_number big_number big_number supplemental disclosure of cash-flow information income taxes paid big_number big_number big_number interest_paid net of amount capitalized big_number big_number big_number supplemental disclosure of noncash investing financing activities asset acquisitions through assumption_of_liabilities big_number big_number big_number asset acquisitions for noncash consideration big_number --- --- exchange of receivables for stock big_number exchange of inventory for noncash consideration --- big_number big_number h industry conditions and j r simplot co 's prospects between and j r simplot co began facing a number of stronger competitors universal foods such as lamb-weston ida foods purchasing a small potato plant subsequently ore-ida and the trend involved large companies such as ore- ore-ida foods sold out to h j heinz moreover the opening up of the canadian market through the north american free trade act brought canadian companies into competition with j r simplot co through acquisitions mergers and growth j r simplot co 's competitors were becoming larger and better financed as of date the processed and frozen vegetable industries appeared to be rebounding from a 3-year recession record crops and the resulting high inventory levels were showing signs of abatement and frozen vegetables were expected to recover some of the sales lost to fresh vegetables because of the decrease in fresh vegetable prices total u s nutrient consumption in was projected pincite million short tons down percent from nitrogen was projected at approximately million tons down more than percent from phosphates pincite million tons down more than percent and potash million tons down percent in date the chemicals and fertilizer industry was operating at full capacity it was expected that the industry would continue to operate at full capacity with slow to moderate growth over the next several years as of date j r simplot's near-term prospects were good the company's operating and capital budget for fiscal_year projected that the anticipated shareholders' equity of the company would increase by dollar_figure percent between date and in the company projected fiscal_year net_revenues to be sbig_number and net_income to be dollar_figure j r simplot co 's 5-year strategic business plan also projected a favorable outlook for the company both before and after the valuation_date several of j r simplot co 's competitors had inquired into whether the company or parts of the company might be available for acquisition i decedent's last will and testament pursuant to the terms of his will executed on date decedent bequeathed to the trustees of a testamentary_trust for the benefit of his children the credit_shelter_trust all of his j r simplot co class a voting_stock plus that amount of class b nonvoting_stock which when added to the voting_stock as valued for federal estate_tax purposes equaled the federal estate_tax_return filing requirement amount in effect at the time of his death ie dollar_figure reduced by the aggregate amount of any adjusted_taxable_gifts as defined in sec_2001 made by him after date the balance of decedent's_estate including the remaining class b nonvoting shares owned by decedent passed to decedent's surviving_spouse adelia ann simplot federal estate_tax due from decedent's_estate is to be paid out of that portion of the estate which is to otherwise pass to decedent's surviving_spouse all state transfer and inheritance taxes due with respect to a bequest are treated as a charge against the distributive_share of the person receiving the bequest j u s estate_tax_return in date petitioner filed a form_706 united_states estate and generation-skipping_transfer_tax return that listed - - among other assets shares of class a voting_stock and shares of class b nonvoting_stock of j r simplot co the fair_market_value for both the class a voting shares and class b nonvoting shares owned by decedent on the date of his death was reported at dollar_figure per share accordingly the aggregate fair_market_value of the class a voting shares was reported at dollar_figure and the aggregate fair_market_value of the class b nonvoting shares at dollar_figure this valuation was based upon an appraisal by morgan stanley dated date the total number of outstanding shares of j r simplot co used by morgan stanley in its appraisal erroneously included treasury shares held by j r simplot co using the correct number of shares outstanding and the same methodology morgan stanley employed the fair_market_value of decedent's class a voting and class b nonvoting shares of j r simplot co would have been approximately dollar_figure per share in lieu of dollar_figure per share as reported k notice_of_deficiency respondent issued a notice_of_deficiency to petitioner dated date determining an estate_tax deficiency of dollar_figure and penalties of dollar_figure pursuant to sec_6662 9g h and c the deficiency and penalties are primarily based upon respondent's redetermination of the value of the shares of class a voting and big_number shares of class b nonvoting_stock of j r simplot co owned by decedent on the date of his death respondent increased the value for the shares of -- - class a voting_stock from the reported dollar_figure or dollar_figure per share to dollar_figure or dollar_figure per share and increased the value for the big_number class b nonvoting_stock from the reported dollar_figure or dollar_figure per share to dollar_figure or dollar_figure per share these values resulted in the following determined increases to decedent's gross_estate amount amount increases reported by determined by to gross the estate respondent estate shares of class a voting shares dollar_figure dollar_figure dollar_figure big_number shares of class b nonvoting shares big_number big_number big_number total disputed increases big_number on brief respondent concedes that the values of decedent's class a and class b shares do not exceed dollar_figure and dollar_figure respectively in addition respondent decreased the amount of the marital_deduction from the reported dollar_figure to dollar_figure because of respondent's redetermination of the fair_market_value of the class a voting_stock and the resulting estate_tax consequences which are to be borne by that portion of the estate the residue passing to decedent's surviving_spouse and finally respondent determined that petitioner is liable for dollar_figure in penalties pursuant to sec_6662 g h and c ultimate findings_of_fact the class a voting_stock is to be accorded a premium for its voting privileges after giving consideration to the premium for the voting privileges and after applying a 35-percent marketability lack of liquidity discount the fair_market_value of decedent's class a voting_stock was dollar_figure per share or a total of dollar_figure on the valuation_date after applying a 40-percent marketability lack of liguidity discount the fair_market_value of decedent's class b nonvoting_stock was dollar_figure per share or a total of dollar_figure on the valuation_date because there has been no payment of state transfer or inheritance taxes respondent correctly did not include in the computation of the amount of the marital_deduction and in the computation of the asserted estate_tax deficiency an allowance for state transfer or inheritance taxes paid petitioner acted reasonably and in good_faith in relying on the advice of tax professionals and appraisers in valuing decedent's class a voting_stock and class b nonvoting_stock for federal estate_tax purposes in arriving at the valuations in ultimate findings_of_fact nos and we did not consider certain exhibits exs j 30-r 41-j 42-j 43-j 44-j 45-j 46-j 121-p 124-p 125-p 126-p 127-p and 128-p that the parties objected to in the stipulations of facts these documents are not probative and accordingly have been accorded no weight - - opinion issue sec_1 and valuation of j r simplot co stock our fundamental task is to determine the fair_market_value of shares of class a voting_stock and big_number shares of class b nonvoting_stock in j r simplot co owned by decedent at the time of his death in performing this task we must decide whether under the facts and circumstances presented a premium should be accorded to the voting privileges of the class a voting_stock and if so the amount of that premium petitioner took the position that no premium should be given to the voting privileges of the class a stock and thus in the estate_tax_return valued both the class a voting_stock and class b nonvoting_stock at dollar_figure per share or an aggregate fair_market_value of dollar_figure for the class a voting_stock and dollar_figure for the class b nonvoting_stock on the other hand respondent asserts that the class a voting_stock is entitled to a premium for voting privileges and in the statutory_notice_of_deficiency determined an dollar_figure per-share value for the class a voting_stock for a total value held by decedent in that class of dollar_figure and a dollar_figure per-share value for the class b nonvoting_stock for a total value held by decedent in that class of dollar_figure on brief respondent concedes that the values of decedent's class a and class b shares do not exceed dollar_figure and dollar_figure respectively it is well settled that a presumption of correctness attaches to respondent's notice_of_deficiency see 293_us_507 266_f2d_5 9th cir petitioner has the burden of showing that respondent's valuation determinations as set forth in the notice_of_deficiency are incorrect see eg 142_f3d_1133 9th cir this burden is a burden of persuasion it requires petitioner to show the merits of its claim by at least a preponderance_of_the_evidence 512_f2d_882 9th cir affg tcmemo_1972_133 88_tc_38 in addition to initially overcoming the procedural burden of producing evidence to rebut the presumption in favor of the commissioner the taxpayer must still carry his ultimate burden_of_proof or persuasion rockwell v commissioner supra pincite here we find and thus hold that petitioner has produced sufficient evidence to overcome the presumption of correctness attached to respondent's notice_of_deficiency valuation determinations however this does not mean that we subscribe to petitioner's reported valuations for as will be further explained we do not petitioner frames the ultimate valuation issue to be resolved as what was the fair_market_value of the decedent' sec_2 minority equity_interest in simplot as of date represented by the ‘ the u s court_of_appeals for the ninth circuit stated when the commissioner's determination has been shown to be invalid the tax_court must redetermine the deficiency the presumption as to the correctness of the commissioner's determination is then out of the case 266_f2d_5 9th cir remanding tcmemo_1957_172 fn ref omitted - - decedent's minority class a voting shares and minority class b nonvoting shares we disagree with this framing of the ultimate valuation issue before us the valuation of a single class of stock in j r simplot co is not before us rather we must determine the value of decedent's interest in two distinct classes of stock class a voting_stock and class b nonvoting_stock of j r simplot co the class a voting_stock represents a significant percentage dollar_figure percent of the total outstanding voting_stock of the company although decedent's class a voting_stock represents a minority interest it is sizable nonetheless and except for scott' sec_29 35-percent interest in the voting_stock of j r simplot co there is no other block of voting_stock larger than that of decedent the class a voting_stock should not in our opinion be combined and valued with the class b nonvoting_stock petitioner further asserts that the fair market values of the j r simplot co class a voting and class b nonvoting_stock are identical---dollar_figure per share according to petitioner because decedent's class a voting shares do not represent voting control they are effectively equivalent to class b nonvoting shares and are entitled to no or only a negligible premium for voting in petitioner's view noncontrol voting and nonvoting shares are functionally equivalent because no economic benefits were available to class a vis-a-vis class b shareholders and there was no reasonable expectation that disproportionate economic benefits would be available to the class a shareholders in the foreseeable future indeed petitioner's experts opined that the 360-day restriction placed on the transferability of the class a voting shares as contrasted to the nonrestricted transferability of the class b nonvoting_stock plus the liquidation preferences provided to the class b nonvoting_stock made the class b nonvoting_stock as valuable as or more valuable than the class a voting_stock on the other hand respondent contends that a voting privilege premium should be given to the class a stock and that because of the disparate ratio or skewed distribution between the number of shares of voting_stock outstanding and the number of shares of nonvoting_stock outstanding to big_number the premium should be expressed as a percentage of or in relation to the egquity value of j r simplot co for the reasons that follow we agree with respondent the applicable statutory law sec_2031 requires the gross_estate of decedent to be determined for federal estate_tax purposes by including the value at the time of his death of all property real or personal tangible or intangible wherever situated the standard for valuation is fair_market_value which as used by the experts the term equity value means j r simplot co's enterprise value plus cash minus debt in determining j r simplot co 's enterprise value the experts first valued the company exclusive of its micron technology investment using both an income and a market approach the value of the company's micron technology investment was then determined and added to the average of the values determined for the company under the income and market approaches we are mindful that this meaning of the term equity value differs from that as used by accountants namely assets minus liabilities of the company herein we use the experts' meaning rather than the accountant's meaning of the term equity value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 3_f3d_625 2d cir affg tcmemo_1992_478 sec_20_2031-1 estate_tax regs the standard is objective using a purely hypothetical willing buyer and willing seller each of whom would seek to maximize his or her profit from any transaction involving the property see 823_f2d_483 lith cir affg tcmemo_1985_595 680_f2d_1248 9th cir 658_f2d_999 5th cir the hypothetical persons are not specific individuals or entities and their characteristics are not necessarily the same as the personal characteristics of the actual seller or a particular buyer see propstra vv united_states supra 94_tc_193 71_tc_235 affd 644_f2d_1282 9th cir however the hypothetical sale should not be constructed in a vacuum isolated from the actual facts that affect value see 79_tc_938 valuation of property for tax purposes is a question of fact all facts and circumstances are to be examined on the date of valuation without regard to hindsight see eg 325_f2d_934 8th cir affg t c memo --- - 101_tc_412 estate of newhouse v commissioner supra pincite sec_20_2031-1 estate_tax regs however future events that were reasonably foreseeable at the valuation_date may be considered in determining fair_market_value see estate of newhouse vv commissioner supra pincite estate of gilford v commissioner supra pincite gray v commissioner 2_bta_672 estate of livermore v commissioner tcmemo_1988_503 the court has broad discretion to determine which facts are most important in reaching a determination because finding market_value is after all something for judgment experience and reason on the part of the trier and does not lend itself to dissection and separate evaluation colonial fabrics inc v commissioner f 2d105 2d cir affg a memorandum opinion of this court determining fair_market_value of unlisted stock such as j r simplot co stock is to say the least difficult citing 302_f2d_790 2d cir petitioner admitted on brief that there is some inherent inexactness of the concept of fair_market_value here our task 1s exacerbated as a consequence of the skewed ratio of outstanding voting shares to nonvoting shares big_number in j r simplot co 's capital structure an actual arm's-length sale of unlisted stock in the normal course of business within a reasonable_time before or after the valuation_date is the best evidence of fair_market_value see estate of andrews v commissioner supra pincite estate of campbell - - v commissioner tcmemo_1991_615 sec_20_2031-2 estate_tax regs in the absence of such an arm's-length sale in valuing unlisted stock we often look to the value of publicly traded stock of corporations engaged in similar lines of business see sec z2031 b 92_tc_312 factors relevant in valuing stock in closely held corporations include a the nature of the business and the history of the enterprise from its inception ob the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the stock and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity of the company f whether or not the enterprise has goodwill or other intangible value g x the size of the block of stock to be valued and h the market price of stocks of corporations engaged in the same or similar line_of_business having their stocks actively_traded ina free and open market either on an exchange or over-the-counter revrul_59_60 1959_1_cb_237 see also sec f estate_tax regs this revenue_ruling has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value estate of newhouse v commissioner supra pincite nevertheless these factors cannot be applied with mathematical precision see revrul_59_60 supra c b pincite as the trier of fact we have broad discretion in assigning the weight to accord to the various factors and in selecting the method of valuation 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 in reaching our ultimate valuation conclusions we have considered and given the weight we deem appropriate to these factors in valuing stock in closely held corporations discounts are usually warranted a discount for lack of marketability may apply to minority interests in closely held corporations because a ready market for shares in the corporations does not exist see eg estate of jung v commissioner supra estate of jameson v commissioner tcmemo_1999_43 estate of furman v commissioner tcmemo_1998_157 mandelbaum v commissioner tcmemo_1995_ affd without published opinion 91_f3d_124 3d cir estate of lauder v commissioner tcmemo_1992_736 estate of andrews v commissioner supra pincite in several instances courts have held that hypothetical buyers will pay a premium for shares with voting privileges or conversely apply a discount for nonvoting_stock see barnes v commissioner tcmemo_1998_413 a 66-percent discount was applied for nonvoting_stock kosman v commissioner tcmemo_1996_112 a 4-percent discount was applied for nonvoting_stock estate of winkler v commissioner tcmemo_1989_231 voting shares accorded a 10-percent premium 566_fsupp_904 d mass voting shares accorded a - -- percent premium in wallace a premium for voting shares was calculated as a percentage of total equity value rather than as a percentage of nonvoting shares further courts have found wide disparities in value between voting and nonvoting shares even where the economic rights to dividends and liquidation proceeds do not favor the voting shareholders see estate of newhouse v commissioner t c pincite each voting share worth approximately dollar_figure more per share than a nonvoting share even though voting shareholders had no economic advantage in dividends or liquidation both parties relied upon experts' valuations in order to demonstrate the correct value of the stock at issue the difference in amounts arrived at by the experts is extreme at times expert testimony aids the court in determining valuation in other instances it does not see 92_tc_101 we weigh the testimony in light of the expert's qualifications as well as other credible_evidence see 480_f2d_171 9th cir affg 54_tc_493 we have broad discretion to evaluate 'the overall cogency of each expert's analysis' 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part on another issue t c memo affg in part and revg in part tcmemo_1986_318 we are not bound by the formulas and opinions offered by an expert especially when they are contrary to our judgment see estate of -- - newhouse v commissioner supra pincite 84_tc_722 instead we may reach a decision as to the value of the property based on our own analysis of all the evidence in the record see 538_f2d_927 2d cir affg tcmemo_1974_285 hamm v commissioner f 2d pincite using all of one party's expert opinion see 74_tc_441 or selectively using any portion of such an opinion see 86_tc_547 we have broad discretion in selecting valuation methods see estate of o'connell v commissioner supra pincite and in ascertaining the weight to be given the facts in reaching our conclusion because finding market_value is after all something for judgment experience and reason colonial fabrics inc v commissioner f 2d pincite finally because valuation necessarily results in an approximation the figure at which we arrive need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see silverman v commissioner supra pincite a valuations of petitioner's expert sec_1 paul j much petitioner's first expert paul j much is senior managing director of houlihan lokey howard zukin an investment banking firm he valued both the class a voting shares and class b nonvoting shares at dollar_figure per share on a enonmarketable minority-interest basis as of the valuation_date in his expert witness report mr much stated that the valuation of decedent's holdings in j r simplot co on a per-share basis requires an initial determination of the enterprise and net equity value of j r simplot co in this regard he considered the value of j r simplot co 's business operations and the value of its nonoperating assets its 36-percent ownership in micron technology as well as whether any difference exists on a per- share basis between the class a voting and class b nonvoting shares in determining a value for j r simplot co mr much examined the following factors the company's history economic growth financial condition and earning capacity the amount if any of dividends_paid the value of the company's tangible and intangible assets prior sales of the company's stock to similar companies and restrictions placed on the stock of the company he considered both historical and projected_earnings of j r simplot co 's operating divisions using a market capitalization approach which applies market-related pricing ratios of comparable publicly traded companies to the performance measures of each of the company's operating divisions and by doing so arrived at an enterprise value for j r simplot co of dollar_figure he also used a discounted cash-flow approach dcf which estimates the present_value of the projected future operating cash-flows generated from the business of the company and by doing so arrived at an dollar_figure enterprise value in arriving at j r simplot co 's enterprise value through the use of both these approaches mr much gave no consideration to the company's liabilities cash and nonoperating assets ie the micron technology stock mr much then averaged the values obtained under these two approaches and concluded that the appropriate enterprise value for j r simplot co as of the valuation_date was dollar_figure in using the market capitalization approach mr much examined seven comparable public companies and concluded that j r simplot co 's food division consisting of fpg ag and dpg is similar to the comparable companies in terms of revenues total assets activity and liquidity however he concluded that the food division was less profitable than the comparable companies and was highly dependent upon mcdonald's for a large portion of its annual revenue presenting a risk to which the comparable companies were not exposed applying the total invested capital tic multiples including earnings before interest and taxes ebit and earnings before interest taxes depreciation and amortization ebitda mr much determined the tic value of j r simplot co 's food division to be dollar_figure mr much performed a similar analysis with regard to j r simplot co 's fertilizer division consisting of mcg selecting four public companies for comparison purposes imc global inc potash corp of saskatchewan inc terra industries inc and vigoro corp after comparing the quantitative factors of the mr much selected the following companies for comparison purposes conagra inc dean foods co flowers industries inc hormel foods corp international multifoods corp tyson foods inc and universal foods corp fertilizer division with those of the four comparable companies mr much concluded that taken as a whole the fertilizer division operations represent a similar investment risk for a given return as the public fertilizer comparables as a group applying his tic ebit and tic ebitda multiples he determined the tic value of j r simplot co 's fertilizer division as dollar_figure using a market capitalization approach following his comparative companies analysis mr much turned to a dcf analysis to value j r simplot co determination of the appropriate cash-flows to discount based upon j r simplot co 's projected income statements and balance sheets selection of a discount rate for j r simplot co projections based upon an analysis of alternative investments including public company discount rates determination of a terminal value for j r simplot co as of the end of the last period for which projections were available and determination of tic value for j r simplot co in determining the free cash-flows mr much concluded that j r simplot co had a revenue growth rate of percent and an ebit margin of percent based on historical performance he then applied a to 12-percent discount rate concluding that the tic value of the food division was between dollar_figure and dollar_figure or dollar_figure using an 11-percent discount rate in a similar manner mr much determined a to 5-percent discount rate with regard to the fertilizer division he concluded that using the discounted cash-flow approach the tic value of the -- -- fertilizer division was between dollar_figure and dollar_figure or dollar_figure using an 5-percent discount rate ’ next mr much valued j r simplot co 's investment in micron technology a nonoperating asset considering that j r simplot co is an affiliate of micron technology under the securities exchange act of rendering any sale of j r simplot co 's micron technology shares subject_to certain restrictions under securities_and_exchange_commission rule mr much concluded that a year based on approximately trading days per year or more would be reguired for j r simplot co to sell its micron technology shares through normal market channels assuming that the shares are sold on each available day subject_to micron the following summarizes mr much's tic conclusions regarding the food and fertilizer divisions before considering the value of nonoperating assets and liabilities market_capitalization_method food division dollar_figure fertilizer division big_number j r simplot co consolidated big_number big_number discounted_cash_flow_method food division dollar_figure big_number fertilizer division big_number j r simplot co consolidated big_number big_number as of date john r simplot don j simplot and gordon c smith all j r simplot co officers were also members of micron technology's board_of directors and j r simplot co owned more than percent of micron technology's common_stock -- - technology's blackout policy’ and that the sale of stock constitute sec_15 to percent of daily trading volume mr much also considered blockage referring to the market's ability to absorb an individual block of stock without an adverse impact on the market price analyzing block trades between date and date the length of the holding_period blackout restrictions and the relative size of the block he concluded that a 5-percent blockage discount wass appropriate moreover he took into account the transaction costs estimated to be dollar_figure necessary to sell the block of shares mr much concluded that gross_proceeds to j r simplot co would approximate dollar_figure million as an alternative means of realizing value mr much considered selling the micron technology stock via a secondary stock offering using this means of selling the stock mr much determined that j r simplot co would realize dollar_figure million mr much then considered income taxes payable as a result of j r simplot co 's selling its micron technology holding using the estimated dollar_figure million sale proceeds via a secondary stock offering and after considering corporate income taxes percent on the gain mr much determined the maximum amount of net_proceeds j r simplot co would realize from the sale of its micron technology stock was dollar_figure micron technology maintained a trading blackout policy that prohibited insider transactions in the stock for a period from days before the end of each guarter until after each quarterly earnings announcement which typically occurred approximately weeks following the end of every quarter inasmuch as mr much valued decedent's j r simplot co shares on a marketable minority-interest basis he believed the same basis should be applicable to the valuation of the company's micron technology holding accordingly mr much applied a percent net minority discount to the maximum amount of net_proceeds j r simplot co would receive dollar_figure which resulted in an equivalent marketable minority interest value of dollar_figure for the micron technology shares in sum mr much averaged the results he determined under the market capitalization dollar_figure and discounted cash-flow dollar_figure methods arriving at dollar_figure he then added his predetermined value of the micron technology shares dollar_figure and j r simplot co 's cash balance as of date dollar_figure yielding an adjusted tic value of dollar_figure rounded he then subtracted interest-bearing debt dollar_figure which yielded a marketable minority equity value of dollar_figure rounded or dollar_figure per share of class a voting and class b nonvoting_stock outstanding ' in making the mr much applied this discount because in his view a minority shareholder of j r simplot co could not force the sale of the micron technology shares mr much calculated the dollar_figure marketable minority equity value of j r simplot co as follows total invested capital j r simplot operations dollar_figure big_number value of micron technology shares big_number continued adjustments for long-term debt and cash mr much believed that under the discounted cash-flow method all interest-bearing debt must be taken into account and the inclusion of cash provides an adjustment to reflect the seasonal nature of the company's operations next mr much turned his attention to the relative voting premium if any to be accorded the class a voting shares vis-a- vis the value of the big_number class b nonvoting shares using the following factors the potential for economic benefits if any which might be attributable to class a shareholders and not to class b shareholders market-based evidence of the allocation of sale proceeds between dual class voting and nonvoting shares of public companies involved in a sale or takeover and market-- based evidence of daily trading market data for public companies with dual classes of voting and nonvoting shares in ascertaining the potential economic benefits attributable to the class a voting shares mr much reviewed the compensation h continued cash balance date big_number adjusted total invested capital rounded big_number interest bearing debt erquity value of j r simplot co rounded big_number and prerequisites received by the class a voting shareholders and examined j r simplot co 's policy of not paying dividends and the absence of any foreseeable sale or liquidation of or public offering by j r simplot co mr much first studied transactions involving the sale merger acquisition of publicly traded companies listed on the stock exchange involving dual class securities these transactions involved a pro_rata allocation of the sale proceeds based upon equal prices paid to both the voting and nonvoting shares mr much noted that in a hypothetical sale of j r simplot co 's assets or a liguidation of the company the maximum value a class a shareholder would receive would be based on a pro_rata share allocation with the other class a and class b shareholders second mr much reviewed daily trading market data of public companies with dual classes of voting and nonvoting shares determining that the relative proportion of the equity represented the following is a review of the compensation and perquisites of j r simplot co 's class a voting shareholders name class a shares gordon c smith --- dollar_figure dollar_figure dollar_figure j r simplot --- big_number big_number big_number don big_number big_number big_number decedent big_number big_number big_number scott big_number big_number --- gay --- --- --- according to mr much an independent third-party purchaser of decedent's class a voting shares on a stand-alone basis would lack the power of control thus the purchaser would look to other economic benefits in making an investment decision by voting and nonvoting_stock is essentially irrelevant to any difference in value between those shares ’ mr much concluded that no difference existed in the per-share value voting rights premium between j r simplot co 's class a voting and class b nonvoting shares primarily because the class a shareholder could not extract economic benefits mr much believed that even if a difference existed it was negligible however he testified that on the basis of the available data and everything being equal he would not quibble with valuing decedent's class a voting shares at approximately percent more than decedent's class b nonvoting shares in his opinion this premium would not be based on economics but rather on a feel good basis for having the right to vote nevertheless mr much opined that any premium for the feel-good right to vote would be offset by the liquidation preference in favor of the class b nonvoting shares and the right_of_first_refusal encumbering the class a voting shares finally mr much determined that the discount for lack of marketability of the stock would range from to percent of his determined marketable minority value after reviewing several restricted_stock studies and giving consideration to the 360-day restriction placed on the class a voting_stock mr much concluded that a 35-percent discount for lack of marketability was in analyzing the transactions discussed above mr much determined that the ratio of outstanding voting shares to total shares outstanding ranges from percent to percent and is not correlated with a voting premium appropriate for both the class a voting and class b nonvoting shares after applying this 35-percent lack of marketability discount to the dollar_figure per-share value mr much concluded that as of the valuation_date the fair_market_value of both the class a voting shares and big_number class b nonvoting shares of j r simplot co on a nonmarketable minority-interest basis was dollar_figure per share based on a combined big_number shares of j r simplot co 's common_stock issued and outstanding john r ettelson petitioner's second expert john r ettelson is a senior banker in the corporate finance department of william blair co l l c an investment banking and securities brokerage firm mr ettelson was requested to render an opinion as to the voting rights premium if any to be assigned to decedent's class a voting shares vis-a-vis decedent's big_number class b nonvoting shares he was not requested to render an opinion as to the per-share value of the class a or class b stock as of decedent's death in performing his assignment he focused on those public corporation having a substantial value with the per-share price of their stock being high rather than low working under the assumption that the equity value of j r simplot co on the valuation_date was in excess of dollar_figure million and the value of its shares in excess of dollar_figure per share mr ettelson began his analysis by considering the mindset and objectives of a hypothetical buyer of decedent's class a voting shares he stated that such a buyer would expect his investment in j r simplot co to provide an economic return over time mr ettelson concluded that a buyer would not pay a significant premium for decedent's class a voting shares vis-a-vis decedent's class b nonvoting shares because the voting rights acquired with the class a shares could not influence the buyer's economic return in reaching this conclusion mr ettelson believed that because the controlling voting power of j r simplot co was held by only three individuals other than decedent all of whom were related and had family interests to protect a hypothetical outside investor would have difficulty changing the simplot family's philosophy with regard to dividends salaries and other perquisites he further believed that an outside investor would have difficulty in building a majority position from the investor' sec_23 55-percent minority interest due to the fairly even distribution of the class a voting_stock among the three family members and their desire to maintain control of the company within the family group mr ettelson examined empirical market data reviewing approximately public company dual class stock situations where according to mr ettelson a buyer's economic return consists of the future stream of dividends or other forms of cash benefits such as salary expense reimbursements or other perguisites that the buyer could reasonably expect to receive from his ownership of the class a voting and big_number class b nonvoting shares as well as any exit dividend the amount received when the buyer sells or liquidates his shares individually or through the sale or liquidation of the business market capitalizations exceeded dollar_figure million he found that in situations where both classes of stock traded publicly between date and date and where only one class held the voting power and no dividend rights or other economic disparity existed the class with the voting power traded at an average percent premium over the per-share value of the nonvoting_stock with a maximum price difference of percent according to mr ettelson on date the sample group of voting_stock traded at an average of percent over the per-share value of the nonvoting_stock with a maximum price difference of percent mr ettelson also studied publicly traded companies from date to where only one class held the voting power and no economic disparity in favor of the voting shares existed the average voting rights premium in such cases wa sec_2 percent in examining studies by others he noted that the shares of stock having voting or greater voting rights traded at a premium of percent to percent relative to nonvoting shares mr ettelson opined that no material economic benefit or advantage existed to owning the class a voting shares thus he stated he would not advise a hypothetical buyer to pay a significant voting rights premium for decedent's class a stock in excess of what he observed in the public markets e a typical range of to percent and occasionally up to percent over the fair_market_value of a nonvoting share b valuations of respondent's expert sec_1 herbert t spiro respondent's first expert herbert t spiro has been president of american valuation group inc a consulting firm specializing in economic analyses and financial valuations since as well as a professor of finance at california state university at northridge in his expert report submitted for trial dr spiro concluded that as of the valuation_date the fair_market_value per share of j r simplot co 's class a voting_stock was dollar_figure and the value per share of j r simplot co 's class b nonvoting_stock was dollar_figure resulting in the value of shares of class a voting_stock at dollar_figure and big_number shares of class b nonvoting_stock at dollar_figure dr spiro's approach in determining an equity value for j r simplot co was generally similar to that of mr much first he valued j r simplot co exclusive of its micron technology investment and then added the value of the micron technology investment to determine the total equity value of j r simplot co in determining the value of j r simplot co exclusive of its micron technology holding dr spiro in a manner similar to that of mr much used both the income and market approaches’ and then i according to dr spiro the income approach is based on the premise that a rational buyer of an asset would pay only the equivalent of the present_value of the net cash stream realized from the asset future cash inflows and outflows are projected in this analysis and then discounted to the present to yield a value the market approach presumes that the most an investor will pay for an asset is the price other investors are currently continued --- - reconciled the resulting values dr spiro used discounted free cash-flow projections’ to determine the value of j r simplot co exclusive of its micron technology holdings under the income m continued paying for identical assets dr spiro defined free cash_flow as the amount of cash that could be drawn out of the business without impairing operations and represents the maximum amount of money available to long-term debt and equity holders under this valuation method a calculation is made as to the level of sustainable cash-flow the business can be expected to generate in the future -- - approach determini ng a dollar_figure ’ aggregate equity value for j r simplot co on the valuation_date a dr spiro's calculations in millions were as follows we note that mathematically his calculations are slightly off net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash-flow adjustments depreciation big_number big_number big_number big_number -- capital expenditures big_number big_number big_number -- working_capital additions big_number free cash-flow big_number big_number big_number big_number big_number discount rate present_value factor present_value of cash-flow big_number big_number big_number big_number big_number total present_value of cash-- flows big_number present_value of reversion reversion cash-flow dollar_figure business_enterprise value big_number less total long-term debt as of big_number aggregate equity value-liquid minority basis big_number ' dr spiro explained that the discounted cash-flow model projects cash-flows independently for years however the business is expected to generate cash-flows after the 5th year of the forecast the present_value of the cash-flows that the business is expected to generate after the 5th year or equivalently the present_value of the reversion is calculated using the gordon model formula or dividend discount model then dr spiro used a market valuation approach focusing on three food companies conagra h j heinz and universal foods and one fertilizer company vigoro with size and business operations comparable to j r simplot co 's two primary divisions he compared relevant ratios price-to-revenue price-to-cash-flow price-to-ebit price-to-ebdit and data for j r simplot co and the chosen comparable companies as of their most recent fiscal_year or 12-month_period ’ concluding j r simplot co was smaller than the average of the four comparable companies in revenue the average comparable company used less debt in its capital structure than j r simplot co and j r simplot co 's debt-to- assets ratio was higher than the average of the comparable companies based on revenue and income growth rates j r simplot co was growing faster than all of the comparable companies only h j heinz increased its assets faster primarily due to several acquisitions profitability ratios indicated that j r simplot co and conagra were less profitable than the other because j r simplot co 's sales and profitability figures were unavailable for the months preceding the valuation_date and the company's fiscal yearend data was sufficiently removed from the valuation_date to be of limited direct use dr spiro used two methods to derive j r simplot co 's revenue earnings and performance ratios the first method is based on a fiscal forecast prepared by j r simplot co 's management in date certain financial statistics were not computed for the fiscal period because of insufficient support data second dr spiro derived performance measures for the company by annualizing operating data for the months ended date comparable companies and j r simplot co was more liquid than most of the comparable companies dr spiro concluded that j r simplot co was smaller and less profitable than the average comparable company but was growing faster and had slightly greater liquidity than the comparable companies dr spiro believed that j r simplot co most closely resembled conagra dr spiro used a weighing process for his valuation ratio indicators and as a result determined a dollar_figure fair_market_value for j r simplot co under the market approach dr spiro then averaged the values he determined for j r simplot co under the market dollar_figure million and income dollar_figure million approaches arriving at dollar_figure million ’ according to dr spiro the value of j r simplot co arises from its resources which if properly used could have yielded a higher return dr spiro believed that if the company had sufficient egquity capital the company could potentially be a giant thus in dr spiro's opinion j r simplot's balance_sheet is not reflective of the company's true value he based his valuation of the company using the cash-flow generated but noted ad according to dr spiro both companies have substantial operations in food processing fertilizers and crop protection products as well as low gross and net margins in dr spiro's opinion because j r simplot co is growing faster than conagra the applicable multiples would be increased as subsequently discussed except for a disagreement about how short-term debt factors into the value as well as a minority discount in valuing the company's micron technology shares this amount is close to that determined by mr much that the company's cash-flow could have been substantially greater if the assets of the company had been better used thus in dr spiro's opinion if the hypothetical buyer could maximize the company's cash-flows the aggregate equity value of the company would be greater than dollar_figure million the next step of dr spiro's analysis was to determine the fair_market_value of j r simplot co 's interest in micron technology on a freely traded minority basis he multiplied micron technology's share price on date dollar_figure by the number of shares j r simplot co owned big_number and arrived at dollar_figure for purposes of this analysis dr spiro assumed that any perceived blockage discount would be offset by the anticipated premium from a sale of the block dr spiro then added the dollar_figure valuation of j r simplot co 's micron technology holdings to the dollar_figure million fair_market_value of j r simplot co rendering a total of dollar_figure million aggregate equity value rounded for j r simplot co on a freely traded minority-interest basis at this point dr spiro used the dollar_figure million fair_market_value to ascertain the value of decedent's class a voting and cla sec_21 this is an average of the high and low prices reported during trading on date dr spiro deducted estimated underwriting costs of percent and estimated_taxes of percent attributable to the appreciation in value of the micron technology shares in dr spiro's expert witness report he arrived at a dollar_figure million aggregate equity value subsequently he revised this value to dollar_figure million b nonvoting_stock in addressing the economic theory underlying voting rights valuation dr spiro opined that because decedent's class a voting_stock constitutes only a 55-percent voting interest in j r simplot co it does not enable the hypothetical buyer to exercise all the prerogatives of control however relying on empirical evidence dr spiro noted that nonmajority voting blocks of sufficient size are valued at a premium in the marketplace in excess of the pro_rata equity value represented by those blocks moreover analyzing the available studies dr spiro suggested that voting premiums if measured on a per-share basis against nonvoting or low-voting shares a simple voting premium are affected by the scale factor--generally a small proportion of voting_stock in a capital structure tends to produce a high per- share voting premium pointing to the utility of calculating the value of the aggregate voting_stock as a percentage of total equity capitalization the aggregate voting rights percentage dr spiro also analyzed u s public markets noting their limitations and impediments to the trading of nonvoting_stock in his view it is unlikely that a company with a similar capital structure to j r simplot co 's would list its securities on the u s exchanges moreover he believed that a simple voting_stock price premium is irrelevant to the valuation of the class a voting shares because the u s dual-capitalization stock price data for dr spiro defines a simple voting_stock price premium as the percentage difference between voting share prices and nonvoting or inferior-voting share prices publicly traded companies would not necessarily be representative of the value of voting rights inherent in an interest ina closely held company dr spiro observed that voting premiums observed in u s stocks tend to be understated dr spiro next considered the aggregate value of j r simplot co 's class a voting_stock on a 55-percent minority block basis in reviewing relevant empirical evidence dr spiro found aggregate voting rights premiums ranging from dollar_figure percent to percent of the equity value of the company after evaluating factors which he deemed relevant such as the lack of dividend payments the remote possibility of liquidation the nonmajority status of the voting_stock block the relative distribution of voting rights the attractiveness of j r simplot co as an acquisition target the nature of the family-owned business and the lack of a foreseeable takeover offer dr spiro determined that the appropriate aggregate voting rights premium applicable to decedent's block of voting shares was percent of j r simplot co 's equity capitalization value and then apportioned it according to decedent' sec_23 percent interest thus calculating the aggregate value of the class a voting and class b nonvoting_stock of j r simplot co ona freely traded minority-interest basis as of date dr spiro arrived at a pro_rata value of class a voting and class b nonvoting shares of dr spiro did not apply a minority discount to the value of decedent's class a voting shares because the underlying equity value of j r simplot co was calculated on a freely traded minority-interest basis -- - dollar_figure per share dollar_figure shares or a dollar_figure value per class a voting share dr spiro noted that the value per vote he determined is very large because the voting block rights are allocated among an extremely small number of class a voting shares thus in his view traditional valuation concepts as used by petitioner's experts are not applicable to the calculation of voting rights premium in this case dr spiro used the following calculation to arrive at the dollar_figure value aggregate value of j r simplot co -- freely traded minority-interest basis dollar_figure aggregate value of j r simplot co - freely traded minority interest basis excluding micron technology interest big_number value of voting rights associated with dollar_figure percent interest in class a shares pro_rata value of dollar_figure percent equity_interest big_number voting rights premium associated with dollar_figure percent voting block interest value of voting rights associated with dollar_figure percent voting interest big_number total number of class a shares at issue additional value per share of voting rights associated with dollar_figure percent voting block interest dollar_figure total class a and class b common shares outstanding big_number pro_rata value of class a and class b shares ignoring voting rights dollar_figure value per class a share held in dollar_figure percent voting interest dollar_figure dr spiro then applied a 35-percent lack of marketability discount to the class a voting_stock thereby reducing the value of decedent's voting shares to dollar_figure per share he applied a 40-percent lack of marketability discount to decedent's class b nonvoting_stock resulting in a dollar_figure per-share value thus dr spiro determined a value of dollar_figure rounded for decedent's shares of class a voting_stock and dollar_figure rounded for decedent's big_number shares of class b nonvoting_stock as of the valuation_date gilbert e matthews respondent's second expert gilbert e matthews served as chairman of bear stearns co 's valuation committee from through presently he is chairman of the board and a senior managing director of sutter securities inc an investment banking firm mr matthews was requested to render an opinion as to the fair_market_value of the class a voting and class b nonvoting_stock held by decedent as of date assuming the equity value of j r simplot co was dollar_figure million ’ he was not retained to render an opinion as to the equity value of j r simplot co as of date mr matthews believed the unusual capital structure of the company has a material impact on the relative value of the class a and class b shares the class a shares which have of in his expert report mr matthews assumed a dollar_figure million equity value based on dr spiro's original conclusion mr matthews subsequently amended his calculations to conform to dr spiro's amended dollar_figure million -- - the votes were only of shares outstanding as the class a shares collectively have full control of the company they as a class are worth a_ substantial premium over their pro_rata share of enterprise value zk o in determining the relative value of the class a shares and class b shares it is my opinion that it is necessary first to value each class of stock in its entirety then calculate the undiscounted value per share of the class a shares and class b shares and only then to apply the discounts for lack of marketability and for minority interest to the estate's class a shares and class b shares as the value of voting control held by the class a shares collectively is a function of the premium over economic value to the class for the voting power it is analytically incorrect to calculate the premium for voting control on a per-share basis rather than a class basis in this case the premium for the class a shares as a percent of the total value of the company would not change materially if the number of class a shares doubled or tripled but such change obviously would materially impact the premium per share mr matthews posited that the shares of class a stock at issue represent a potential swing block according to mr matthews the value of voting control held by the class a voting shares collectively is a function of the premium over economic value to the class for the voting power mr matthews agreed with dr spiro that studies of publicly traded high vote shares in u s markets were not useful in determining a premium for shares of j r simplot co 's voting_stock because the prices paid in public markets understate the value of blocks of shares with the potential for control moreover in his mind publicly traded stocks possess neither swing vote characteristics nor the extreme disparities in the numbers of nonvoting to voting shares present in this case in order to arrive at an appropriate voting premium mr matthews examined premium data from acquisitions mergers and recapitalizations observing that the mean aggregate premium attributable to the high-vote class in relation to the economic value of a company was percent with a median of percent although mr matthews acknowledged that decedent's minority interest did not represent voting control on the valuation_date the potential for such a scenario was real and foreseeable after analyzing this data mr matthews concluded that an appropriate aggregate premium for j r simplot co 's class a voting shares of to percent of the equity value of the company would be fair however he acknowledged that the premium could be as low a sec_3 percent of the economic value of the company and still be fair to determine the value of each share of class a voting_stock before any discounts mr matthews calculated the aggregate premium for all class a voting shares based on j r simplot co 's equity value and divided that amount by the total number of class a shares outstanding to determine the value of each share of class b stock before any discounts mr matthews subtracted the aggregate premium for all class a voting_stock from j r simplot co 's equity value and divided that amount by the total number of class b shares outstanding mr matthews testified that reasonable minds can differ as to the premium to be applied to the class a voting shares in his opinion the midpoint of the range of premiums that could be reasonable wa sec_4 to percent a 2-percent premium was below his comfort level mr matthews then ascertained the appropriate discounts considering both potential swing vote characteristics and the risks associated with decedent' sec_23 55-percent block of voting shares he determined that a 15-percent discount should be applied for minority interest and lack of marketability however because the right_of_first_refusal materially adversely affected the value of decedent's class a voting shares mr matthews determined that an additional discount of to percent was appropriate applying these discounts cumulatively mr matthews arrived at a combined range of to percent for the class a voting shares with regard to the class b nonvoting_stock mr matthews determined a 35-percent discount for lack of marketability in reaching this conclusion he considered j r simplot co 's size the industries in which it participated and the fact that the shares were not publicly traded mr matthews observed that to the extent j r simplot co 's valuation is based on the market prices of shares of publicly traded comparable companies the discount for minority interest would be implicitly subsumed in the valuation because publicly traded shares are minority interests the following chart summarizes mr matthews' analysis and determinations using a 6-percent voting rights premium of the equity value of j r simplot co class a value pincite premium equity value of simplot q dollar_figure premium for class a voting shares aggregate premium for class a shares p dollar_figure number of class a shares a number of class b shares b big_number total number of shares t big_number economic value per share e q t dollar_figure class a premium per share p a dollar_figure value per class a share before discounts ‘dollar_figure discounts for minority lack of marketability and right_of_first_refusal class a - x - rounded discount - x - dollar_figure discount per share value of decedent's class a shares after discount dollar_figure after discount dollar_figure total value rounded of decedent's class a shares after discount big_number after discount big_number class b value using class a premium economic value per share e q t dollar_figure economic value of all class b shares v be x b dollar_figure less aggregate premium for class a shares p big_number net value of all class b shares v - p big_number value per class b share before discounts v -- p b dollar_figure discount for lack of marketability class b per share value of decedent's class b shares after discount dollar_figure total value rounded of decedent' sec_3 class b shares after discount big_number we note that mathematically mr matthews' calculation is off by cent c court's analysis and conclusions the respective valuation methodologies adopted by the parties' experts produced vastly different results petitioner's experts used a simple traditional methodology to value an unusual corporate capital structure which resulted in little or no premium for voting rights on the other hand respondent's experts used a valuation methodology which given the simplot family's philosophy appears to accord the class a stock an extraordinarily high premium for its voting privileges not unexpectedly petitioner's experts found fault with the analyses and conclusions of respondent's experts and vice versa we agree that each of the experts' analyses and conclusions is subject_to an extent to valid criticism specifically we believe among other things the situations involved in the data and studies relied upon by both sets of experts to be so different from the situation involved herein that such data and studies are inapplicable to the case at hand the differing views of the experts as to the proper methodology to be used in valuing decedent's class a voting shares vis-a-vis his class b nonvoting shares illustrate the difficulty in valuing shares of unlisted stock in a large family-controlled corporation moreover those differing views give credence to the belief that valuation is at best an inexact science the aforesaid notwithstanding in fulfilling our task we deem it proper to value decedent's shares of class a voting and class b nonvoting_stock in j r simplot co using one of the expert's valuation methodologies therefore as explained in more detail infra giving consideration to all the facts and circumstances presented in this case in particular the ratio of the number of outstanding shares of voting_stock to that of the nonvoting shares to big_number and having dissected analyzed and evaluated the reports as well as the testimony of all the experts we find the valuation methodology of respondent's experts that is a premium should be accorded to the voting privileges of the class a stock and the collective premium for those privileges should be expressed in terms of a percentage of the equity value of j r simplot co more persuasive than the valuation methodology of petitioner's experts that is the premium if any to be accorded to the voting privileges should be expressed in terms of a percentage of the value of the class b nonvoting_stock consequently we adopt respondent's experts' valuation methodology with modifications in determining the fair_market_value of decedent's shares of class a voting_stock and big_number shares of class b nonvoting_stock of j r simplot co as of the valuation_date we wish to stress at the outset that we are not valuing the premium for controlling voting power but rather the premium for voting rights the premium for controlling voting power would be substantially greater than the premium we determine for voting rights having selected respondent's experts' valuation methodology we must now determine the equity value of j r simplot co as of the valuation_date and the appropriate collective voting premium expressed as a percentage of the equity value of j r simplot co to be accorded the class a voting_stock in determining the proper equity value of j r simplot co mr much and dr spiro used similar approaches they began by valuing j r simplot co exclusive of its micron technology holding and later added the value of the micron technology holding in determining the equity value of j r simplot exclusive of its micron technology holding both used the income and market approaches and averaged the two values obtained excluding the investment for micron technology and the reduction for short-term debt the values that mr much and dr spiro determined are not materially different these values can be summarized as follows income approach market approach mr much total invested capital dollar_figure dollar_figure big_number plus cash big_number big_number big_number big_number less llong-term debt big_number big_number net value big_number big_number dr spiro net value big_number big_number as is discernible from this chart under the income approach the values are within percent of each other and under the market approach the difference is less than percent dr spiro's average of the two values is dollar_figure rounded which is approximately percent less than mr much's average value of dollar_figure the nominal disparity in their respective equity values arises from adjustments mr much made for the company's short-term debt dollar_figure big_number and for a 6-percent minority discount in valuing the -- - company's micron technology holding mr much valued j r simplot co by reviewing financial statements for the fiscal years ended date through and for the 9-month period ended date the adjustments he made to his values for cash and debts of the company were derived from information on the quarterly financial statement for the quarter ended date j r simplot co 's controller james d crawford testified that mr much improperly failed to account for the seasonally high levels of the company's receivables and inventory according to mr crawford because the company's business was seasonal its financial statements from one quarter to another were not comparable mr crawford explained that the company's balance_sheet for the quarter ending in may would have higher levels of inventory receivables and short-term debt than its balance_sheet for the year ending in august the high levels of inventory and receivables were financed with working_capital resulting in high short-term debt mr crawford estimated that the company's short-- term debt would have varied by approximately dollar_figure million between may and date we found mr crawford a credible witness mr much admitted at trial that if the seasonal changes in short-term debt were not taken into consideration the equity value as of date would be approximately dollar_figure higher than his value as of late date we believe that the high short-- term debt of the company as of date is an aberration and asa result it should not have been taken into account in addition to not adjusting for the seasonal nature of short-- term debt in our opinion mr much should not have discounted the value of the micron technology stock by applying a 6-percent minority discount he valued both the operating_assets of j r simplot co and its investment in micron technology on a minority basis applying a 6-percent minority discount to the micron technology stock has the effect of taking two minority discounts although we agree with mr much's argument that as a minority shareholder in micron technology j r simplot co would lack absolute control with regard to any disposition of the micron technology stock we do not believe a greater discount for an investment_asset than for an operating asset is justified when the company has already been valued on a minority basis to conclude this aspect of our valuation task we believe mr much's determination of j r simplot co 's equity value contained two major flaws consequently although we believe the equity value of the company may be greater than dollar_figure million we adopt dr spiro's dollar_figure million eguity value we note that dr spiro stated that if the company's cash-flows could have been maximized the equity value of j r simplot co would be greater than dollar_figure million further we are mindful that the company is resource rich and as gordon c smith the ceo and president of the company in testified the company has assets worth substantially more than their book values we now turn our attention to the more difficult task---- ascertaining the amount of the collective voting premium expressed as a percentage of j r simplot co 's dollar_figure million equity value to be accorded the class a voting_stock petitioner's experts used what dr spiro referred to as a cookie cutter methodology which he and mr matthews found unsuitable in this case we do not accept petitioner's experts’ assertion that no difference exists between minority voting shares and nonvoting shares as well as their conclusion that the value of the shares of class a voting and class b nonvoting_stock were the same common sense dictates otherwise we believe petitioner's experts failed to give due consideration to the hypothetical seller's desire to achieve the highest price obtainable for his her stock here only four persons held all the class a voting_stock and there was a relatively equal distribution of this class of stock among them in our opinion the class a shares on a per-share basis are far more valuable than the class b shares because of the former's inherent potential for influence and control of the company and because of the company's size and resources having a voice even though not a controlling voice in the company is valuable indeed there was testimony that the company would be worth even more if it were managed differently and divested itself of its unprofitable agriculture cattle group according to gordon c smith the company needed cash in order to remain competitive and ultimately a choice would have to be made to merge the company with or into another entity sell some of the company's assets or take the company's stock public only the holders of the voting_stock would make these decisions we agree with respondent's experts that through ownership of decedent's voting shares a hypothetical buyer would gain access to the inner circle of j r simplot co and by having a seat at the class a shareholder's table over time the hypothetical buyer potentially could position itself to play a role in the company in this regard we are mindful that a journey of a big_number miles begins with a single step at this point we consider the characteristics of the hypothetical buyer of decedent's class a voting shares the hypothetical buyer might well be one or a group of investors or even one of the simplots the investor s might be a competitor supplier or major customer of j r simplot co the hypothetical buyer would probably be well financed with a long-term investment horizon and no expectations of near-term benefits the hypothetical buyer might be primarily interested in only one of j r simplot co 's two distinct business activities---its food and chemicals divisions---and be a part of a joint_venture that is one petitioner claims that because j r simplot wa sec_90 years old and living at the time of trial the simplot family has unusually good genes thus the argument was made that a good possibility existed for don gay and scott to live until a ripe old age and the class a voting shares would wind up in j r simplot's grandchildren's hands later rather than sooner decedent died at the age of apparently j r simplot's good genes were of limited assistance to him the length of one's lifetime is unpredictable no assurances exist that scott don and gay will live until the age of venture being interested in acquiring the food division and the other being interested in acquiring the chemical division we agree with respondent's expert that on the valuation_date a hypothetical buyer would consider the likelihood that one day decedent's block of voting shares potentially could become the largest block of voting shares because the record reveals that don gay and scott intended upon their deaths to pass their class a shares to their children and thereafter no one shareholder other than the hypothetical buyer would own shares of voting_stock moreover we agree with respondent that it was foreseeable on the valuation_date that following the deaths of don gay and scott third-generation simplots a multiple number of descendants with different personal objectives would most likely be more willing to sell their class a voting shares to outsiders than their parents or grandfather would and at that time the hypothetical buyer would benefit from the right_of_first_refusal restriction on the voting_stock petitioner asserts that don gay and scott acted as a cohesive group in following j r simplot's philosophy to operate the company in a manner ensuring its perpetual existence and to pass their shares and philosophy to their children we believe this assertion to be flawed in that j r simplot was the glue that bonded don gay and scott indeed mr ettelson testified that over time chances increase that closely held companies will eventually sell merge or go public we agree with respondent that the key to acquiring control of simplot is the class a shares the investor would likely pay large premiums in cash or stock to induce the class a shareholders to relinguish control once a majority interest of the class a shares is obtained the investor could force a merger into another company the disparate ratio of nonvoting to voting_stock in this case is particularly important because it dramatically increases on a per share basis the value of the class a shares when there are very few voting shares as here the result is a huge increase in the per share value of the voting rights associated with the class a shares simplot's extreme ratio of nonvoting to voting shares----1 dollar_figure to one with only approximately voting shares--magnifies the per share premium by a thousand times or more compared to any company with a typical single digit ratio dr spiro opined that the amount of the collective voting premium should equal percent of j r simplot co 's equity value mr matthews selected a lesser amount he stated that an amount ranging from percent on the high side to percent on the low side of the equity value would be a fair collective premium for the voting privileges we recognize that on the valuation_date the hypothetical buyer of decedent's shares of class a voting_stock would not have the ability to control the company's management and would be subject_to the philosophy of the other three class a shareholders all of whom were related and had family interests to protect and obviously an investor would pay more for a block of stock that represents control than for a block of stock that is only a minority interest in the company on the other hand here no one individual had a controlling block of voting_stock we also recognize that don gay and scott would want to maximize their children's interest in the company and that if a sale or liguidation of j r simplot co occurred or if the company merged with or into another the benefits derived therefrom would probably be distributed not by class of stock but rather on an equal per-share basis regardless of class in other words after having paid for voting privileges if on or after date the company were merged sold or liguidated the hypothetical buyer would suffer a loss if the proceeds of the sale merger or liguidation were to be distributed among all shareholders of j r simplot co on a pro_rata share basis rather than on a class basis on the other hand we agree with mr matthews that although on the valuation_date decedent's class a voting shares constituted a minority interest in ju r simplot co it was foreseeable that one day but not on the valuation_date the voting characteristics associated with them could have swing vote potential if the hypothetical buyer combined his class a voting shares with scott' sec_22 shares or joined with don and gay combined having class a voting shares to form a control group considering and weighing all of these factors we adopt mr matthews' lower range figure of percent of j r simplot co 's equity value as the fair premium for the voting privileges not voting control associated with the class a stock of j r simplot co we have adopted mr matthews' 3-percent premium for voting privileges because we give the greatest weight to the fact that don gay and scott would be inclined to vote in a manner that would maximize their children's interests thus we believe the collective premium for the voting privileges of the shares of class a stock of j r simplot co as of the valuation_date is dollar_figure million percent x dollar_figure million or dollar_figure per share the following chart summarizes our valuation determinations for decedent's shares of class a voting_stock and big_number shares of class b nonvoting_stock of j r simplot co as of the valuation_date before considering any discounts class a voting_stock valuation number of class a shares a number of class b shares b big_number total number of shares t big_number equity value of j r simplot co q dollar_figure pro-rata share of equity value e q t dollar_figure premium for voting privileges on a per share basis dollar_figure value per share dollar_figure x_ value of decedent's shares of class a voting_stock before discount dollar_figure class b nonvoting_stock valuation equity value of j r simplot co dollar_figure less aggregate premium for voting privileges shares x dollar_figure big_number less aggregate class a share portion of equity value shares x dollar_figure net value of all class b shares big_number value of class b stock on a per share basis dollar_figure big_number dollar_figure value of decedent's big_number shares of x big_number class b nonvoting_stock before discount dollar_figure all of the experts agreed that a lack of marketability discount liquidity discount 1s appropriate they essentially agreed that the proper discount should be approximately percent although dr spiro allowed a 40-percent liquidity discount for the class b nonvoting_stock dr spiro believed that although a restriction of the transferability of the class a voting_stock existed decedent's class b shares should be given a slightly higher liquidity discount because the class b stock lacks voting rights we adopt dr spiro's liguidity discounts of percent for decedent's class a shares and percent for decedent's class b shares therefore we find and thus conclude that the fair_market_value of decedent's shares of class a voting_stock of j r simplot co as of the valuation_date is dollar_figure or dollar_figure rounded per share and the fair_market_value of decedent's big_number shares of class b nonvoting_stock of j r simplot as of the valuation_date is dollar_figure or dollar_figure rounded per share a few final words before leaving the valuation issues we recognize the disparate ratio of our determined value before consideration of a liquidity discount of the class a voting_stock dollar_figure per share to that of the class b nonvoting_stock dollar_figure per share that is a ratio of approximately to this disparity is the consequence of the unique capital structure of j r simplot co and the skewed ratio of the number of class a voting shares to the class b nonvoting shares that is approximately to big_number issue marital_deduction the next issue is the amount of the sec_2056 marital_deduction to be allowed the estate decedent bequeathed all of his class a voting_stock and so much of the class b nonvoting_stock as when added to the value of the voting_stock equaled the federal estate_tax_return filing requirement in effect at the time of his death ie dollar_figure to the trustees of a testamentary_trust for the benefit of his children the credit_shelter_trust the residue of decedent's_estate was bequeathed to his wife decedent's will provides decedent's personal representative is to pay all state transfer and inheritance taxes payable by reason of a bequest or devise to a devisee and to charge the amount_paid against the distributive interest of that devisee and all federal_estate_taxes imposed against the estate are to be paid out of the residue that passes to decedent's wife in the notice_of_deficiency respondent reduced the amount reported for the marital_deduction from dollar_figure to dollar_figure the amount of this reduction dollar_figure is due to respondent's redetermining of the fair_market_value of the class a voting_stock and charging the determined estate_tax deficiencies against the portion of the estate the residue passing to the wife in calculating the amount of the marital_deduction respondent gave no consideration to the fact that the transfer_tax liability payable to the state of idaho with respect to the class a voting_stock bequeathed to the credit_shelter_trust is chargeable against the trustees under sec_2011 an estate may claim a credit against the federal estate_tax for state transfer and inheritance taxes paid this credit generally applies to state and inheritance taxes paid and claimed within years of the filing of the original estate_tax_return see sec_2011 where the taxpayer has filed a petition with this court this 4-year period is extended for days after the decision of this court becomes final see sec_2011 c here no transfer or inheritance taxes to the state of idaho have yet been paid see sec_20_2011-1 estate_tax regs regarding proof of payment accordingly respondent correctly did not include in the computation of the amount of the marital_deduction an amount of state transfer and inheritance taxes chargeable against the bequest of the class a voting_stock to the trustees of the credit_shelter_trust the amount of the marital_deduction must be recalculated on the basis of our determination as to the value of the class a voting_stock passing to the trustees of the credit_shelter_trust hence a rule computation is required in calculating the -- - amount of the marital_deduction the parties must consider and not reduce the marital_deduction by the amount of state transfer and inheritance taxes actually and timely paid_by reason of the bequest of the class a voting_stock to the trustees of the credit_shelter_trust issue penalties the last issue is whether petitioner is liable for the penalties determined by respondent pursuant to sec_6662 g h and c a substantial estate_tax_valuation understatement occurs if the value of property claimed on a return i sec_50 percent or less of the amount determined to be its correct value and the portion of the underpayment attributable to the understatement exceeds dollar_figure see sec_6662 the penalty equals percent of the portion of the underpayment attributable to the understatement see sec_6662 the penalty does not apply to any portion of the underpayment for which the taxpayer shows that he or she had reasonable_cause and acted in good_faith with respect thereto see sec_6664 see also 469_us_241 whether a taxpayer had reasonable_cause and acted with good_faith is a factual determination see sec_1_6664-4 income_tax regs reliance on the advice of a professional will constitute good_faith and reasonable_cause where the reliance was reasonable see id respondent argues that petitioner undervalued decedent's shares of j r simplot co respondent further contends that petitioner has failed to prove there was reasonable_cause or good_faith reliance for the undervaluation petitioner on the other hand maintains that it relied on professional appraisers and attorneys in preparing the return essentially petitioner argues that any_tax understatements were in good_faith and due to reasonable_cause the parties stipulated that the fair_market_value of the class a voting shares and class b nonvoting shares reported on the estate_tax_return was based upon an appraisal report issued by morgan stanley co incorporated that appraisal was prepared for the purpose of guiding the estate in preparation of its tax_return we have found as an ultimate fact that petitioner acted reasonably and in good_faith in relying on the advice of tax professionals and appraisers in valuing decedent's class a voting and class b nonvoting_stock for federal estate_tax purposes we believe petitioner exercised ordinary business care and prudence in attempting to determine its proper tax_liability see mandlebaum v commissioner tcmemo_1995_255 morgan stanley was a long- time adviser to j r simplot co having prepared annual appraisals for the j r simplot co 's esop which were relied upon by both the trustees of the esop and the participating employee stockholders thus we hold petitioner is not liable for the penalties at issue to reflect the foregoing decision will be entered under rule
